Citation Nr: 0805863	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-41 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to open 
a claim for service connection for a scar, residual of 
gunshot wound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The veteran had recognized service from January 1945 to 
November 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which declined to reopen a claim 
for service connection for scarring.


FINDINGS OF FACT

1.  A claim for service connection for a scar, residual of a 
gunshot wound, was denied in September 1968, and the veteran 
did not appeal.

2.  The evidence added to the record since the September 1968 
rating decision is cumulative of evidence that was previously 
of record and considered regarding service connection for a 
scar, residual of a gunshot wound, and does not does not 
raise a reasonable possibility of substantiating a claim for 
service connection for the scar.


CONCLUSIONS OF LAW

1.  The September 1968 rating decision, which denied a claim 
for service connection for a scar, residual of a gunshot 
wound, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence received since the final September 1968 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated May 2004.  The notification substantially 
complied with the requirements of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), identifying the bases on which the prior claim 
was denied and what constitutes material evidence to reopen a 
claim for service connection, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claim file; and the veteran 
has not contended otherwise.  As the claim is not being 
reopened, there was no obligation for VA to perform a medical 
evaluation.  38 C.F.R. § 3.159(c)(4)(iii).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Reopening a Claim for Service Connection for Scar

The record reflects that the original claim for service 
connection for a scar, as a residual to a gunshot wound, was 
denied by a rating decision in September 1968, because there 
was no evidence of such injury in the official service 
records and no injuries were reported at the veteran's 
outprocessing physical exam.  The veteran was notified of his 
right to appeal the decision in September 1968.  He did not 
file an appeal, and the decision became final at the end of 
the statutory time limit.  38 U.S.C.A. § 7105.  Because of 
this, the veteran's claim for service connection for a scar 
residual to a gunshot wound can only be reopened if new and 
material evidence has been submitted since the earlier 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence of record at the time of the September 1968 
decision consisted of the veteran's service records, 
including his discharge physical examination, affidavits from 
[redacted] and [redacted], attesting that 
the veteran sustained a gunshot wound sometime in June 1945, 
a certification from Dr. Alfredo G. Mendoza indicating that 
he was the medical officer who treated the veteran's wound in 
1945, and a medical certificate from Dr. Eliseo P. Faralan, 
describing a scar on the veteran's shoulder and diagnosing 
chronic neuritis "probably due to shrapnel infliction."  

The veteran submitted a request to reopen the claim for 
compensation for the scar in February 2004.  Evidence 
associated with the claims folder since the September 1968 
rating decision includes affidavits from [redacted] and 
[redacted], attesting that they saw the scar on the 
veteran's shoulder in January 1946, an affidavit from [redacted] 
[redacted], stating that the veteran's unit was in combat in 
June 1945 and that the veteran was "one of the casualties," 
and medical records and letters from Dr. Fernando U. Ty, 
stating that he had treated the veteran since 2001, 
diagnosing arthritis, hypertension, ulcer, and diabetes, and 
noting "right shoulder pain with limited movement."

None of these items was available to the RO when it denied 
the veteran's claim in 1968.  However, the evidence is not 
new and material because it is redundant and cumulative of 
the evidence submitted in 1968, and it does not raise a 
reasonable possibility of substantiating the claim for 
service connection.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence fails to show that the veteran sustained an 
injury during service.  Of the three witnesses who recently 
submitted affidavits in support of the veteran's claim, none 
of them reports having seen the veteran become wounded or 
receive treatment for a gunshot wound.  Messrs. [redacted] and 
[redacted] state only that they saw a scar on the veteran's 
shoulder months after the injury was allegedly sustained, 
while Mr. [redacted] does not state how he came to know that the 
veteran was injured.  These statements appear to be based on 
what the veteran reported to his acquaintances after leaving 
service.  As such, they do not corroborate the veteran's 
contention of sustaining a combat injury but merely reiterate 
it.  Reid v. Derwinski, 2 Vet. App. 312 (1992) (statements 
which are essentially a repetition of contentions made 
previously are not new evidence).  Dr. Ty's letters and 
records are not material to the issue, as they do not mention 
a scar on the veteran's shoulder or relate any of his 
illnesses to military service.

The Board finds that the evidence submitted since the 
September 1968 rating decision is not new and material to the 
issue of service connection for a scar because it is 
cumulative of evidence of record at the time of the last 
final decision, and it does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim must be denied.  

ORDER

New and material evidence has not been received to reopen 
claim for service connection for a scar residual to a gunshot 
wound, and the claim is not reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


